Bird, J.
(dissenting). This bill was filed by plaintiff to compel defendants to convey to him a lot in the city of Dowagiac. The trial court made a decree enforcing the agreement of the parties and defendants have appealed. Defendants listed their house and lot with Davidson & Van Antwerp, real estate brokers, with instructions to sell the same for $2,500. The offer coming to the attention of plaintiff, he looked the premises over and advised the brokers he would purchase it for that sum, and paid thereon $25. Defendants gave him the following receipt:
“Dowagiac, Michigan,
February 18, 1920.
“Received of J. C. Pangburn twenty-five ($25.00) dollars as part payment on the property located at 205 Oak street, Dowagiac, Michigan, which I have this day sold to said Pangburn, through Davidson & Van Antwerp, brokers, for the sum of twenty-five hundred ($2,500) dollars, we to furnish abstract of clear title and warranty deed within thirty (30) days; said Pangburn is hereby receipted to for the above twenty-five ($25.00) dollars as earnest money and to apply on the said twenty-five hundred ($2,500.00) dollars purchase, balance of twenty-four hundred and seventy-five ($2,475) dollars to be paid on or before thirty (30) days; or if not paid this twenty-five ($25.00) dollars, to be forfeited. Possession to be given on or before March 20, 1920.
“Marie Sifford,
“Floyd Sifford."
Following this the abstract was re-certified and arrangements were made by plaintiff with a local building and loan association to secure a portion of the money. Plaintiff announced to the brokers, before the expiration of the 30 days, that he was ready to close the deal. The brokers fixed March 20th as the date for executing the conveyance and notified defendants. Defendant Floyd Sifford went down street Saturday evening, March 20th, but did not *162go to the brokers’ office. On Monday, March 22d, plaintiff claims a tender of $2,475 was made by him, and a deed demanded. Defendant Floyd Sifford replied that he could do no business with him. This suit was then begun to enforce the agreement. The hearing resulted in a decree granting the prayer of plaintiff’s bill.
The position of plaintiff is that the parties made an oral agreement for the sale of the premises and that- the receipt subsequently made was written evidence of the agreement which satisfied the statute of frauds. That the deal was not closed within the 30 days, but plaintiff had announced his readiness to close it before the expiration of the 30 days. That Saturday evening was fixed by the brokers as a convenient time for defendant, as he was employed in the stove plant.
Defendants argue that the agreement was nothing more than an option given by defendants; that it was not accepted and paid for within the time specified, in the agreement, and, therefore, no rights accrued to the plaintiff thereunder.
1. There is considerable discussion between counsel whether the agreement was a contract for the sale of the premises, or an option. It is true there is more or less language made use of in the receipt which is more suitable to a contract than to an option, but the real test by which it must be determined is whether both parties are bound by the agreement. Whether there is a mutuality of contract. If defendants were obliged to sell and plaintiff to buy, then it is a contract. The receipt was not signed by plaintiff. Therefore, we conclude that he could purchase the premises or not, as he saw fit. This makes the agreement a unilateral option contract. This is made plain by the recent case of Tattan v. Bryant, 198 Mich. 515.
*1632. The question then arises whether the unilateral contract ever became a bilateral contract. Plaintiff’s testimony shows that he accepted the option orally, but is this enough to convert the option into a contract which would bind both parties? It appears to be settled in this State that to convert an option for the purchase of real estate into a bilateral contract, one of two things must be done, either the consideration must be paid, or a written acceptance must be made. This question is discussed at some length in 27 R. C. L. p. 327. It is there said in part:
“According to the view taken in some cases, where a general written offer to sell land is made, the acceptance of the offer, to render the contract binding on the vendor, must be either in writing so as to render the purchaser subject under the statute of frauds to an action for its enforcement or the acceptance must be accompanied with a tender of the purchase money, where the terms of the offer require cash payment, as a mere promise which cannot be enforced either at law or in equity is not a sufficient consideration for the promise of the vendor to convey. In other cases, however, it is held that unless the offer requires a written acceptance or the payment of the purchase money at the time of the acceptance, an oral acceptance is sufficient in so far as the liability of the vendor is, concerned, especially if no objection to the form of the acceptance is made by the vendor.”
This court has gone along with the first class mentioned in the foregoing, as will be seen by an examination of Wilkinson v. Heavenrich, 58 Mich. 574 (55 Am. Rep. 708). The variance on the question in the courts is mentioned by Mr. Justice Champlin, who wrote the opinion, and cases are cited by him supporting each rule. His conclusion is as follows:
“I shall not attempt a reconciliation where reconciliation is impossible; but as the question is new in this State, the court is left to adopt such view as appears to rest upon principle. It is a general principle *164in the law of contracts, but not Without exception, that an agreement entered into between parties competent to contract, in order to be binding, must be mutual; and this is especially so when the consideration consists of mutual promises. In such cases, if it appears that the one party never was bound on his part to do the act which forms the consideration for the promise of the other, the agreement is void for want of mutuality. Hopkins v. Logan, 5 M. & W. 241; Dorsey v. Packwood, 12 How. (U. S.) 126; Ewins v. Gordon, 49 N. H. 444; Hoddesdon Gas Co. v. Haselwood, 6 C. B. (N. S.) 239; Souch v. Strawbridge, 2 M. G. & S. 808; Callis v. Bothamly, 7 Wkly. R. 87; Sykes v. Dixon, 9 Ad. & El. 693; Addison on Contracts, § 18; Parsons on Contracts, p. 449; Utica, etc., R. Co. v. Brickerhoff, 21 Wend. (N. Y.) 138 (34 Am. Dec. 220); Lester v. Jewett, 12 Barb. (N. Y.) 502.”
In Hollingshead v. Morris, 172 Mich. 126 (41 L. R. A. [N. S.] 310), a 30-day option was given in writing by defendant Morris on certain Toledo real estate. The optionee, Doying, endorsed his acceptance in writing on the option, and the fact that he had done so was communicated to defendant Morris by telephone, but the written acceptance was never delivered to Morris and he never saw it until after suit was begun. Morris replied to Doying that he had sold the property. Suit for specific performance was begun and the question was raised whether the option had ever been legally accepted. It was held that no legal acceptance of the option had been made because there was neither an acceptance in writing nor a payment of the consideration. The case of Wilkinson v. Heavenrich, supra, was cited and quoted from.
James, in his work on Option Contracts, § 415, discusses the question and notes the division of the State courts on the question. He places Michigan among those States that hold that it is necessary to pay the consideration or accept the option in writing, *165fend cites the cases of Wilkinson v. Heavenrich, supra; Goodspeed v. Wiard Plow Co., 45 Mich. 322; Mier v. Haddon, 148 Mich. 488.
3. It is conceded in the instant case that no written acceptance of the option was made. It is claimed, however, that a tender was made of the consideration on March 22d. The circumstances of the tender were testified to by Mr. Davidson, as follows:
“Q. Up to that time you had never tendered any money?
“A. No, sir. Why, I told him there we were all ready, which we were all ready. We had the money up there in the office.
“Q. Did you ever tender any money at any time?
“A. Yes, sir.
“Q. Did you ever exhibit any money?
“A. I did not lay it out and count it out to him.
“Q. Did you hold it up?
“A. I had a roll in my hands like that and says ‘we are ready to settle with you.’
“Q. You had then the $2,475, did you?
“A. I had $800 in money and the Loan Company’s check for the balance of $1,700.
“Q. From whom did you get the check?
“A. Mr. Bilderback.
“Q. It was not cashed?
“A. No. sir.
“Q. This was about Wednesday?
“A. I should think so.
“Q. When you came up there to make that tender, it was for the purpose of compelling SifFord to go through with the deal, wasn’t it?
“A. Why, give him the opportunity, anyway.”
This testimony falls short of showing a legal tender. It shows that Davidson had only $800 in currency and had a check for the balance, and does not even show that the check was indorsed to the defendant. If plaintiff desired to make an effective tender he should have tendered money, as that is the sole medium of payment. 26 R. C. L. p. 636. The general rule *166being that where a sum of money is to be paid, a tender by check, either simple or certified, is not a sufficient legal tender; the reason assigned therefor being that a check is not lawful money. Hall v. Appel, 67 Conn. 585 (35 Atl. 524); Neal v. Finley, 136 Ky. 346 (124 S. W. 348); Collier v. White, 67 Miss. 133 (6 South. 618); Sharp v. Todd, 38 N. J. Eq., 324.
We think the testimony as a whole fails to show that there was any consideration paid, or that the option was accepted in writing. Under these circumstances, we must hold that there was no act upon the part of the plaintiff which converted the unilateral contract into a bilateral contract, and, therefore, under the rule established in this State the contract was not enforceable because not mutually binding.
There is still the further question as to whether what was done was done within the life of the option but in view of our conclusion on the main question this becomes immaterial and will not be discussed.
The decree should be reversed and the bill dismissed, with costs to the defendants.